
	

114 HR 1190 : Protecting Seniors’ Access to Medicare Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1190
		IN THE SENATE OF THE UNITED STATES
		June 24, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To repeal the provisions of the Patient Protection and Affordable Care Act providing for the
			 Independent Payment Advisory Board.
	
	
 1.Short titleThis Act may be cited as the Protecting Seniors’ Access to Medicare Act of 2015. 2.Repeal of the Independent Payment Advisory BoardEffective as of the enactment of the Patient Protection and Affordable Care Act (Public Law 111–148), sections 3403 and 10320 of such Act (including the amendments made by such sections) are repealed, and any provision of law amended by such sections is hereby restored as if such sections had not been enacted into law.
 3.Rescinding funding amounts for Prevention and Public Health FundSection 4002(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11(b)) is amended—
 (1)in paragraph (2), by striking 2017 and inserting 2016; (2)in paragraph (5)—
 (A)by striking 2022 and inserting 2026; and (B)by redesignating such paragraph as paragraph (7); and
 (3)by striking paragraphs (3) and (4) and inserting the following:  (3)for fiscal year 2017, $390,000,000;
 (4)for each of fiscal years 2018 and 2019, $487,000,000; (5)for each of fiscal years 2020 and 2021, $585,000,000;
 (6)for each of fiscal years 2022 through 2025, $780,000,000; and.  Passed the House of Representatives June 23, 2015.Karen L. Haas,Clerk 